DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered. Claim 1 is amended. Claims 7-18 are cancelled. Claims 1-6 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. (US Patent Application Publication 2011/0213438), hereinafter Lima, in view of Shin et al. (US Patent Application Publication 2010/0049028), hereinafter Shin, further in view of Kinast (US Patent Application Publication 2007/0106167), hereinafter Kinast.
Regarding claim 1, Lima teaches a device for treating sleep apnea (Lima, ¶[0003]) by conveying power from a location external to a subject to a location within the subject (Lima, ¶[0078]), the device comprising a flexible carrier (Lima, ¶[0026], ¶[0074]) configured for location between a chin and a neck of a subject (Lima, Fig. 8), an adhesive on a first side of the flexible carrier (Lima, ¶[0074]), and a coil of electrically conductive material (Lima, ¶[0066], antenna coil, ¶[0074], the antenna may be flexible) associated with the flexible carrier, configured to facilitate power transfer to an implant 
Regarding claim 2, the combined Lima/Shin invention is configured to permit more than about 360-degree rotation of the housing relative to the flexible carrier (Shin Fig. 2, there is no barrier to free rotation).
Regarding claims 3, 5, and 6, Lima and Shin teach that the exposed electrical portion is in the shape of a post. Lima and Shin do not teach that the exposed electrical portion includes conductive material arranged as concentric circles. The purpose of Lima and Shin's combined invention is to provide a rotating electrical contact (as described in the rejection to claim 1). An alternate method of achieving that, other than using a post as an axis, is to use fixed contacts, with accompanying contacts of exposed electrical portions, as taught by Kinast (Kinast Figs. 5A and 5B, ¶[0056], annular conductive contact regions 15L and 15R are connected to electrodes 10 and are used to provide a continuous electrical connection even though the connection is rotating, ¶[0066]). Kinast’s annular conductive contact regions constitute conductive material arranged in a plurality of arcs (with regard to claim 6 of the present application), which are also discontinuous conductive material (with regard to claim 5 of the present application). It would therefore have been obvious to one having ordinary skill in the art that the electrical connection may be maintained through rotation in a variety of ways, including that taught by Kinast, which involves electrodes arranged as discontinuous concentric circles. Indeed, Kinast’s invention only permits rotation of the housing of less than 360 degrees relative to the carrier without losing connection (Kinast, Figs. 5A and 5B) (with regard to claim 3 of the present application). It would have been obvious to one having ordinary skill in the art to use Kinast’s invention because it would allow a flatter contact than that provided by the locking post arrangement taught by Shin, yet it .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lima and Shin in view of Kinast and Gliner (US Patent Application Publication 2007/0179584), hereinafter Gliner.
Regarding claim 4, Lima and Shin teach that the exposed electrical portion is in the shape of a post. Lima and Shin do not teach that the exposed electrical portion includes conductive material arranged as concentric circles. The purpose of Lima and Shin's combined invention is to provide a rotating electrical contact (as described in the rejection to claim 13). An alternate method of achieving that, other than using a post as an axis, is to use fixed contacts, with accompanying contacts of exposed electrical portions, as taught by Kinast (Kinast Figs. 5A and 5B, ¶[0056], annular conductive contact regions 15L and 15R are connected to electrodes 10 and are used to provide a continuous electrical connection even though the connection is rotating, ¶[0066]). It would therefore have been obvious to one having ordinary skill in the art that the electrical connection may be maintained through rotation in a variety of ways, including that taught by Kinast, which involves electrodes arranged as discontinuous concentric circles. Gliner (Gliner, Fig. 2A) teaches that electrodes may also be arranged in concentric circles; use of complete concentric circles in the combined Lima/Shin/Kinast .

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. The applicant presented no arguments to explain why the Kinast reference could not be applied to the present claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Erin M Piateski/Primary Examiner, Art Unit 3792